Atkinson, J.
1. For the value of goods sold and consigned to a vendee, and lost in transit by a common carrier, a right of action exists in the vendor against the carrier, who had receipted the vendor for them and recited in the receipt that the goods were “to be delivered . without unnecessary d'elay” to the vendee, although the vendee may have paid for the goods and the freight thsreon.
2. The ruling just announced results from the general rule that a consignor who has no title to the goods lost may maintain an action for breach of the contract ol carriage. See, on the general subject, C. & A. R. Co. v. Shea, 66 Ill. (Freeman) 472 (5); Great Western R. Co. v. McComas, 33 Ill. (Freeman) 185; Carter v. Southern Ry. Co., 111 Ga. *68538 (36 S. E. 308, 50 L. R. A. 354); Southern Ry. Co. v. Johnson, 2 Ga. App. 36 (58 S. E. 333); Ross v. Chicago, R. I. & P. R. Co., 119 Mo. App. 290 (95 S. W. 977) ; Hooper v. Chicago & N. W. Ry. Co., 27 Wis. 81 (9 Am. R. 439).
Argued June 17,
Decided December 24, 1909.
Action for damages. Before Judge Charlton. Chatham superior court. October 26, 1908.
Garrard & Meldrim and Shelby Myriclc, for plaintiff in error.
B. B. Bichards, contra.

Judgment affirmed.


All the Justices concur.